Explanations of vote
Oral explanations of vote
(SK) I should like to state that the European Parliament's resolution on Israel and Palestine is not quite appropriately timed in view of the latest developments, whereby Israel last week released another 198 Palestinian prisoners. This gesture gives evidence of Israel's willingness to build mutual confidence in the peace process, despite a severely critical Israeli public.
The same also applied to the recent exchange of prisoners on the Lebanese border. It is undoubtedly very sad that Israeli prisons are also holding Palestinian youths. The primary reason is, however, the fact that terrorist organisations are exploiting them, inciting hatred and a determination to kill. Over the last eight years, up to 16 % of suicide assassins and potential assassins have been minors and there has been a pronounced downward trend in age. Children's upbringing and education are key factors which may have a significant effect on the future development of coexistence between Israelis and Palestinians.
- (NL) Mr President, with this resolution in particular, Parliament is showing that it does not take a neutral position on the highly complex conflict in the Middle East, that it is not a neutral player. Quite the contrary, this Parliament always systematically takes the side of the Palestinians against the Israelis.
Evidently it is not enough for this Parliament that every year tens of millions of euro of European tax money disappears into the bottomless, corrupt and anti-Western pits of the Palestinian Territories. Evidently it is not enough for this Parliament that NGOs which openly - and I stress that - openly approve and explain away terrorist acts are sponsored again with millions of European taxpayers' money. Now Parliament is asking for this literally in a resolution for the release of convicted terrorists. This position may well be politically correct; I think we will live to regret it.
- (NL) Mr President, I also voted against the resolution on the Palestinian prisoners in Israel, because at the very least this resolution conveys the idea - and I will put this in a friendly way - that we as the European Parliament are not really serious when we condemn terrorism. The resolution argues for the release of people who have been involved in terrorist activities. At least one of them is responsible for the deaths of a number of Israeli citizens. Approving the resolution is not good for the credibility of Parliament, therefore, but much worse than that, it undermines the fight against terrorism in general.
(FR) Mr President, in the Flautre report I voted for Amendments 4 and 5, which were not taken over and which concern Israel. I would like to explain my reasons: these amendments had nothing to do with sanctions against Israel; rather they - and particularly Amendment 5 - referred to violations of international law perpetrated by Israel, which are widely documented.
I would like to say that I am generally opposed to sanctions, whether they are imposed against the Palestinians or against Israel. What I regret, however, is that this amendment, which spoke of initiatives that could be taken with regard to Israel, as opposed to sanctions, was not retained. If we abandon the idea that we in the European Union need to take initiatives to prevent violations of human rights then we are failing our democratic system.
I would also like to say that in putting forward this view we are not criticising the Jewish people, for we hold them dear and condemn all forms of anti-Semitism. We are not criticising the Israeli State, for we support its existence and want it to be secure, but we are opposed to those within Israel who are undermining democracy in that country, and that is something completely different. Moreover we support all the Israeli NGOs that are working to promote human rights and international law.
- (NL) Mr President, in the debate yesterday I already had the opportunity to mention briefly that the Flautre report on the human rights policy of the European Union really is quite a good and balanced document. However, what I regret is that there is no explicit reference in the report to the problem and the danger of Islamisation in Europe and in the world. That Islamisation is undeniable and puts a number of very fundamental European and Western values, fundamental rights and human rights at risk. I am thinking in the first place of the important separation of church and state and especially of the equality of men and women.
The Islamic countries themselves also get off far too lightly in this report, even though in a number of those so-called developed countries and in a number of those often very rich countries, oil states like Saudi Arabia, situations prevail which are unacceptable, from actual slave trade and slave labour to exceptionally far-reaching and degrading discrimination against women. That should certainly be improved in a subsequent report.
(PL) Mr President, the report by Mrs Flautre may well prove to be one of the most significant ones adopted during this part-session. This report concerns sanctions, an instrument that we, the European Community, cannot afford to do without. We must, however, only use this instrument with great care, in a very flexible manner, and preferably infrequently, so as to avoid it becoming degraded or undergoing a sui generis inflation.
Nonetheless, I wish to warn against applying double standards in the use of this instrument. Sanctions should not only serve as a threat to small and poor countries that violate human rights. Wealthier and larger countries that are good business partners for the European Union should also be exposed to the threat of sanctions, and need to be aware that the European Union may resort to the latter.
(SK) I consider the joint motion for a resolution to evaluate MDG 5 on maternal mortality to be well balanced.
I agree with the resolution's point that maternal health is the area in which the least progress has been recorded among all the Millennium Development Goals. Since it is not at all likely that progress will be achieved in this area by 2015, especially in sub-Saharan Africa and southern Asia, I agree that we must take steps.
I am worried in particular about the four amendments proposed on behalf of the ALDE and GUE/NGL Groups, once again forcing the European Parliament to make decisions on matters which fall within the sovereignty of Member States. This involves consent to safe and legal abortions. Unfortunately, these amendments were accepted in today's vote.
Every EU Member State has a different view of the artificial termination of pregnancy and they therefore make decisions on this problem in accordance with the principle of subsidiarity. Even the referendum on the Lisbon Treaty foundered on abortion in Catholic Ireland, abortions are forbidden in Poland, and Slovakia takes a different view on abortion. This is why I voted against this motion for a resolution.
- (NL) Mr President, I voted against this resolution, not only because I really am opposed to yet another piece of propaganda for abortion that is contained in this resolution, but at least as much because I find the position of Parliament in general on this issue to be really rather hypocritical. On the one hand, Parliament rightly says that everything should be done to bring about a large reduction in maternal mortality in developing countries, but, on the other hand, Parliament continues to argue elsewhere for ever increasing, ever more extensive legal immigration and for the European Commission's proposals for the so-called Blue Card. It is precisely this immigration policy that is resulting in a huge brain drain from the developing countries to Western countries, and it is precisely this policy that is robbing the developing countries of the best workers that they need, including health care workers, doctors and nurses who are needed much more in Africa than in the West. I refuse to go along with such a hypocritical position.
Mr President, I rise to make an explanation of vote on our resolution on maternal health. We shall have to wait and see where this Chamber stands on apple pie, but it has, at least, pronounced itself clearly on the subject of motherhood.
Nonetheless, I rise in no carping spirit to ask why we felt the need to pronounce on these questions at all. These are sensitive, intimate and, for many of our constituents, ethical questions. They ought properly to be addressed through the national democratic procedures of the Member States. By expressing ourselves as we have this afternoon, we have exhibited a presumption, an arrogance, and a desire to arrogate power to the centre and to overrule the national traditions of our constituent members. Look at that resolution and you may understand why it is that the institutions of the European Union are so widely disliked and mistrusted by the voters.
Mr President, I think Daniel Hannan has missed the point. This resolution is actually about the United Nations meeting on the Millennium Development Goals, and aims to put pressure on world leaders to take seriously MDG 5 on maternal health: that is what it is about. It is nothing to do with abortion in Poland or Ireland. It is about access to maternity rights. However, my explanation of vote was not about that.
What I wanted to say was that one of the saddest things I have ever seen in my life was in Addis Ababa at the fistula hospital we went to with a number of women colleagues as part of the ACP delegation. There we saw queues of young women - in fact they were really just girls of 13 or 14 - and there was a stream of urine coming down the street from where they were queuing. They were queuing up and there was a stream of urine because they had developed a vaginal fistula as a result of there being no medical care during childbirth in remote parts of Ethiopia.
I think it is extremely important that the European Union invest in proper maternal health care in some of the poorest countries in the world. It is a disgrace that there is so little progress on this Millennium Development Goal, as it is one of the most important. I hope this will arm our negotiators, such as Glenys Kinnock, who are going to New York.
I also think that people like Daniel Hannan really ought to read and find out about what is going on in this Parliament.
(PL) Mr President, this is a particularly important report. A high demand for services is a characteristic feature of developed economies. Services determine the standard of living and well being of societies. There is a constant increase in demand for the development of services linked to modern technology and for high-quality services meeting the standards and expectations of their users.
The growth of GDP is increasingly dependent on the size of the services sector. Services represent a significant proportion of trade. This part of the market is constantly expanding. That is why there has been so much debate regarding the conditions and principles of the liberalisation of trade in services at global level within the framework of the WTO. There are many highly profitable types of services, notably those filling specific niches. This is one of the reasons why the liberalisation of trade in services is progressing slowly and why there is such great resistance to it. As I conclude, I should like to say that we are now living in times when services are the main indicators of development.
(PL) Mr President, I voted in favour of adoption of the report on European ports policy, because it deals with many issues of importance for that sector of the economy. These issues are also relevant to Poland.
I asked myself how these texts could apply to the situation of Polish shipyards in Gdańsk, Gdynia and Szczeczin. Proceedings relating to State aid for Polish shipyards have been under way in the European Commission for quite some time now. The Szczeczin shipyard is the fifth largest in Europe and is experiencing serious difficulties, as is the shipyard in Gdynia. All this is due to a series of problems that have arisen over the years, which are a result of the change of economic regime and the international situation, as I pointed out when I took the floor yesterday.
As to the current situation of Polish shipyards, the Commission is of the opinion that they do not represent a source of employment. They are not exposed to unfair competition. That might well sound odd. In addition, it is proposed to close two slipways in order to achieve full potential, and this is simply ridiculous. The restructuring plan for these shipyards is forever being rejected, which is bound to result in them collapsing, instead of helping the European shipbuilding industry to regain its place in the world.
I would remind colleagues who have not been able to take the floor that they may enter a written statement, which will enable them to put their explanation of vote on the record.
Written explanations of vote
in writing. - I thank Mr Kirkhope for his report, which will help provide a better service for consumers. At the moment, the price consumers pay for an inter-Member State ticket depends on the country of purchase. In my own country, England, I pay the same price for a ticket whether I buy it in the city of departure, city of arrival or a third city. I see absolutely no reason why this should not apply across the whole of the Union.
in writing. - (DE) I am voting in favour of Timothy Kirkhope's report on the code of conduct for computerised reservation systems.
The new code of conduct will stimulate competition between the computer reservation systems, thereby benefiting the price and quality of services. The current arrangements are out of date, as almost 40% of bookings are now carried out via alternative websites, dispensing with booking fees altogether. The new code will benefit consumers by increasing competition and cutting charges, with low-cost airlines now being included in the reservation system as well.
In order to offer customers the best possible information and protection from anti-competitive practices, the provision of services must be expanded, and regulated and controlled on an EU-wide basis. It is important, therefore, that the flight prices given in main advertisements set out the full flight price including all taxes and charges, so that the customer is not duped by special offers which are not in fact available. The same applies to the listing of CO2 emissions and fuel consumption: both must be clear to the consumer. An alternative rail offer for flights of less than 90 minutes gives the customer another option and enables him or her to make an informed choice.
in writing. - By updating the code of conduct for computerised reservation systems (CRS) you ensure that reservation systems for air travel services adhere to the principle of fair competition. However, I fear that the vague definition of a company's 'participation in capital' as the carrier having 'decisive influence' on the CRS will cause confusion and allow for the distortion of competition. This report should be about benefiting the consumer and these views are reflected in my vote.
in writing. - (PL) The computerised reservation system is a platform bringing together air and rail transport providers and used for the sale of tickets for their services. The report on the proposal for a regulation of the European Parliament and of the Council was aimed at amending the provisions currently in force and strengthening competition through a computerised reservations system.
The code of conduct was updated in order to improve transparency and also to prevent market abuse and distortion of competition. I voted against the report on the code for computerised reservations systems because I advocated referring it to the Committee on Transport and Tourism.
In my view, many of the concepts in the Commission's report are poorly defined. This is particularly true regarding the key concept of parent carrier. I therefore believe that the interests of consumers within the common European market are not being fully protected.
in writing. - (RO) I voted for sending back to the Commission the regulation on the computerized reservation system because there are still ambiguous wordings, which may lead to different text interpretations. A regulation is mandatory in all its elements and directly applicable in all Member States and, for this reason, the text must be precise.
I am of the opinion that the publishing of a specification presenting the interpretation given by the European Commission to certain definitions in the regulation in the Official Journal of the European Union before the regulation becomes effective is not an acceptable solution. The European institutions have committed to a process of legislative simplification and, especially, of legislation stability.
Obviously, an update and improvement of the Regulation on the computerized reservation system is necessary and I appreciate the work of all the colleagues in the commission. Nevertheless, I consider that greater clarity of the text would have been required in order to ensure a stable legal framework necessary for the good operation of the passenger air transport sector.
in writing. - (PL) In the course of the roll-call vote and in connection with Amendment 48, I voted against infringement of equal rights for competing entities by singling out three European Union countries and granting them a privileged position on the market. Unfortunately my voting equipment failed, and my efforts to draw attention to this fact were ignored. I would like it to be recorded that I voted against the second half of the amendment concerned.
in writing. - (SV) Standing up for human rights in the world around us is one of the political tasks of the European Union in its capacity as a union of values. However, in the view of the June List, this must not be used to pursue foreign policy at EU level and thus encroach on the foreign policy sovereignty of Member States.
We therefore appreciate the EIB prioritising the granting of credit which promotes the development of democracy and stability in Central Asia, but are opposed to a trend in which the EIB becomes an instrument for furthering the EU's foreign policy ambitions.
After careful consideration, we have chosen to vote in favour of the amendments proposed by the European Parliament to the Commission's proposal, despite the fact that some of the amendments are not precisely in line with our principles in this respect.
in writing. - (IT) Mr President, I am voting in favour of this document, but I wish to point out that it is the umpteenth text approved by this House in support of respect for human rights in this part of the world. What effect do our declarations have? Very little, unfortunately, apart from expressing political solidarity.
If Europe wishes to be credible on this matter, it must speak with a single voice and place international security above individual national interests. I believe that it is vital to strike a balance between two requirements: for the Palestinians, a free and independent state; for the Israelis, the security of living in their own territory, free from attacks and threats. If the two aspects are separated, it becomes rather awkward to find a credible stance and a lasting solution. I hope that in future this European Union of ours, which has such an interest in peace in a part of the world so close to us, will be able to play a more effective mediating role than it has done in the past.
in writing. - (PT) We voted in favour of the compromise resolution, not because we agree with all its points or wording, but because we believe that this may help to denounce the unacceptable situation of Palestinian political prisoners in Israeli jails.
Israel, with the support and connivance of the US and its allies, is illegally occupying the Palestinian Territories, has built settlements and a dividing wall, and is assassinating, detaining, attacking and exploiting the Palestinian people, while systematically violating international law and disregarding the inalienable right of this people to their sovereign, viable and independent State.
Around 10 000 Palestinians are currently detained in Israeli jails, including hundreds of children, under inhumane conditions and subject to humiliating and degrading treatment and also ill-treatment, including torture. Most are prevented from receiving visits from their family. Many have been detained 'administratively', without charge or trial.
Israel is holding in its jails around one-third of the elected members of the Palestinian Legislative Council as well as other Palestinian local elected officials.
The imprisonment of Palestinian activists is an instrument used to combat the legitimate resistance of the Palestinian people and to perpetuate the Israeli occupation.
Any fair, viable and lasting solution to end the Israeli occupation of the Occupied Territories requires the release of all Palestinian political prisoners by Israel.
This is an unacceptable resolution, which essentially absolves Israel of the genocide of the Palestinian people and occupation of its territories.
Section 4, for example, supports Israel's fight against terrorism. It thus brands as terrorists a people struggling for freedom, opposed to the occupation of their territories by the Israeli army and opposed to the economic, social and political blockade and the reprisal attacks they suffer. Young children are among the victims, in the Gaza Strip, for example, because a government has been elected that is not to the liking of the Israelis, the United States and the EU.
Furthermore, Section 7 provocatively calls on the Palestinian Authorities to police the Palestinian people's resistance. It accuses former prisoners, particularly little children, even, of violent or terrorist acts.
It is shameful to make such allegations. Instead, the European Parliament should demand Israel's withdrawal from the West Bank occupied territories. The wall of shame in Jerusalem should be demolished, the murderous attacks on civilians, women and children must cease, and all political prisoners must be released. The European Parliament should demand Israel's compliance with the principles of international law and the relevant UN resolutions.
in writing. - (SV) The situation of Israel and Palestine is complicated. For Israel, dealing with the huge insecurity created by its surroundings is problematic. As a good friend to Israel, I know this very well. However, it is always important to uphold international law. I therefore chose to participate in the negotiations on the European Parliament's resolution on the situation of Palestinian prisoners in Israeli jails.
Through these negotiations the final result became considerably more balanced, which meant that, in the end, I supported the resolution. As I see it, it is important not to condemn Israel, as was the case in Mrs Flautre's report on the evaluation of EU sanctions as part of the EU's actions and policies in the area of human rights, where the facts had not been studied. I therefore voted no to that.
in writing. - (PL) The resolution on the situation of Palestinian prisoners in Israeli jails adopted by the European Parliament is biased and therefore does not provide an accurate reflection of the conflict in the Middle East. The resolution fails to take any account of the political context or of the fact that the Israeli authorities need to be able to guarantee the security of their citizens. Israel is still under constant threat of terrorist activity originating in the Palestinian territories, despite ongoing peace negotiations and goodwill gestures such as the recent decision to free 198 Palestinian prisoners. Israel is the one and only democratic country in the region, and is dealing with this threat by way of democratic methods and resources.
The resolution condemns the Israeli authorities for using inappropriate methods to deal with minors. It fails to mention, however, that according to reports by Amnesty International, terrorist organisations such as the al-Asqa Martyrs Brigade, Hamas, Islamic Jihad and the Popular Front for the Liberation of Palestine recruit minors and use them as couriers. In some cases minors are also assigned to combat duties or used to perpetrate terrorist attacks against Israeli soldiers and civilians.
It was because the issue of Palestinian prisoners was dealt with in such a biased and incomplete manner that I voted against this resolution.
in written form. ?- (BG) Mr. President, respected colleagues, the report of Ms. Helene Flautre discusses the sanctions that have to be undertaken by the European Union in respect to any violation of human rights, regardless of the part of the world. But what happens in our own backyard?! On yet another occasion, I would like to draw your attention to the unprecedented actions of the incumbent coalition in Bulgaria.
On July 30, the day when a no-confidence vote was to be voted [in the Bulgarian Parliament] police force was used against MEP Dimiter Stoyanov. In spite of the fact that the names of the uniformed "helpers" were established immediately, to this day there are no penalties, no excuse, but there is glaring arrogance in the attempts to cover up the case.
The conduct of the Interior Ministry officials shows that they were aware who they were beating, particularly as Stoyanov held his MEP ID all the time and repreatedly explained who he was.
Illegal detention and beating of a Member of the European Parliament is something that has not occurred in the 50-year history of this institution! The case of our colleague is a dangerous blow on the founding principles of contemporary European democracy. It is a direct and democtrative encroachment on personal rights.
After the repressive apparatus of the incumbent did not spare the MEP status of Dimiter Stoyanov, what remains for the ordinary Bulgarian citizen?
in writing. - (PT) As it is impossible in an explanation of vote to discuss all the many important issues raised by the report, particularly the many with which we totally disagree, perhaps the best approach is to use the example of the vote on the amendments tabled in plenary to highlight the central aim of this political instrument of the EU.
Despite reference being made to various countries within the report, a majority in Parliament rejected two proposed amendments which considered that:
'... the European Union sanctions against the Palestinian Government formed in February 2006 following elections which the EU recognised as free and democratic have undermined the consistency of Union policy and proved seriously counterproductive by making the political and humanitarian situation considerably worse';
'... the persistent violations of international law by Israel call for urgent action on the part of the Union'.
What better example is there to show that the aim of EU sanctions is unacceptable interference, obviously applied with 'double standards'. In other words, sanctions are being used as a means of pressure and political interference to protect 'friends' and criticise 'others' that the EU (and the US) indicate as the target.
That is why we voted against the report.
in writing. - In the context of the Common Foreign and Security Policy, the EU applies restrictive measures, or sanctions, to ensure compliance with the CFSP objectives. The current EU sanctions policy suffers from excessive ad-hoc cases, which often result in incoherence and inconsistency. I believe that the Commission should play a more proactive role in defining a clear EU policy on sanctions.
I believe that the EP must be very precise when talking about sanctions, and especially when calling for EU action in response to violations of international law, as the House did in this report on Israel. I believe that before asking the EU to impose any sanctions, we must be well informed about concrete breaches of international law and should refrain from making statements of a generic nature. If there are factual cases, they have to be specified in the text or presented in a footnote to the respective document.
in writing. - I voted in support of Hélène Flautre's report on the evaluation of EU sanctions as part of the EU's actions and policies in the area of human rights. I welcome the rapporteur's balanced approach towards an important tool of the EU's common foreign and security policy. Sanctions need to be applied on a case-by-case basis and targeted in a way that avoids affecting innocent parties. I am satisfied that Mrs Flautre's report adequately covers such points.
in writing. - (SK) The EU considers respect for human rights to be the most important principle and therefore includes clauses on human rights and implementing mechanisms in all new bilateral agreements concluded with third countries.
The political effectiveness of sanctions and their negative consequences are subject to dispute today. We are particularly conscious of this when the EU has to adopt a standpoint with respect to the conflict in the Caucasus.
I therefore welcome and have voted for Hélène Flautre's report, which brings a new philosophy to the application of sanctions and a change of ideas in the area of human rights.
We need an effective sanctions policy, so as not to apply 'double standards', based, for example, on the strategic importance of the partner, as in the case of Russia and China.
We must use strategy papers for the different countries and other similar types of documents as the basis for the development of a coherent strategy relating to human rights in the country and the situation as regards democracy. We must use objective and up-to-date information obtained from representatives of local and non-governmental organisations. We must support civil society and target those to blame for conflicts, for example by freezing assets and imposing travel bans. Sanctions should not affect the poorest people.
I firmly believe that the sanctions policy will not be more effective until it is incorporated in an integrated EU human rights strategy. Sanctions will only be effective when they help to change relationships and consequently resolve conflicts.
in writing. - (FR) Following the legislative elections in Palestine in February 2006 I was one of the first to say, both from Jerusalem and in Parliament, that we should not be applying sanctions against the Palestinian Government because it would be the people who would suffer. Admittedly, we have to accept that the political situation in the Territories has completely deteriorated, especially between Fatah and Hamas, but this political crisis cannot be attributed solely to European sanctions. This is why I abstained from voting on Amendment 4.
I also wish to state that I clearly condemn Israel's persistent violation of international law, but regret that the text of the report fails to mention those violations of international law committed by other countries in the Middle East. This appears to be a case of double standards and that is why I voted against Amendment 5.
In spite of the fact that there are aspects of the Flautre report that are worthy of criticism, I am voting in favour of the report in order to show support for the battle for human rights.
in writing. - (PL) Sanctions imposed by the European Union are instruments that ensure the effectiveness of the CFSP. They may be diplomatic tools but they are most commonly economic ones, and they serve to ensure compliance with the fundamental principles of international law, democracy and human rights.
The rapporteur calls for a comprehensive and in-depth review of existing restrictive measures and I believe that she is right to do so. Appropriate principles for the imposition of sanctions should be drafted, so that the latter are only used following detailed individual analysis.
Furthermore, I also believe that priority should be given to developing economic sanctions that do not impact negatively on society and do not violate the human rights of citizens of the countries sanctioned. This is particularly necessary in relation to the custom of drawing up black lists. That is why I also supported the report on a review of EU sanctions as regards the area of human rights.
Should it prove necessary to impose sanctions, I believe that it is important to introduce positive measures so as to help the citizens of countries on which restrictive measures have been imposed.
in writing. - I and my British Conservative colleagues wholeheartedly support human rights for all. We support the concept of a CFSP EU sanctions regime which is applied on a unanimous basis to target the most egregious abusers of human rights in the world, provided the UK can always exercise a veto in this respect. We also deplore the way they have been applied inconsistently and are wide open to breaches, such as the way President Mugabe has been allowed into the EU on several occasions in spite of a travel ban on his regime.
Unfortunately the Flautre Report goes further by recognising the right of the European Court of Justice to rule over the list of banned terrorist organisations - which must remain a political decision not a judicial one - and claiming the Lisbon Treaty is required to make EU sanctions for abuses of human rights more effective. It calls for European Parliamentary oversight of the Member State security services and making the code of conduct on arms exports binding. For those reasons we will not be supporting the report.
in writing. - (PL) I voted against paragraph 57 during the roll-call vote. Unfortunately my voting equipment failed to work. My attempts to draw attention to the fact were ignored, as was the case during five other roll-call votes. I would like it to be recorded that I voted against the original text of paragraph 57 of the document.
in writing. - (FR) On paper, the fifth of the Millennium Development Goals - which is to reduce maternal mortality by 75% between now and 2015 - was clearly one of the most achievable targets.
In fact this was the one that fell most behind schedule. Here is a damning fact: in sub-Saharan Africa one woman in 16 dies in childbirth. This figure has hardly changed in 20 years.
Where else on the planet could you find such a dramatic imbalance as this in the area of human health? What is more, when the mother dies the child is 10 times more likely to die too.
In our all-out efforts to achieve the MDGs we therefore need to pay special attention to number 5.
The G8 itself has finally got the message. At its last meeting in Japan it adopted a 'health package' aimed at recruiting and training 1 million health professionals for Africa so that 80% of mothers will have support during childbirth.
The ball is now in the EU's court.
The Community needs to act simultaneously and with real substance in several directions:
information and education for women,
strengthening of public health systems in the countries of the south,
massive investment in human resources in the area of health care.
in writing. - (PT) Each year there are around 536 000 maternal deaths (95% of which occur in Africa and South Asia). For every woman who dies, 20 or more experience serious complications, ranging from chronic infections to disabling injuries, which could be easily avoided if there were universal access to basic and emergency obstetric care and reproductive health services. This requires greater support from the developed countries.
These figures are very worrying and indicate that maternal mortality (MDG 5) is not only not on track to be achieved by developing countries, but is also the only one in which no progress is being recorded. The figures from today are exactly the same as the figures from 20 years ago.
The fact is that maternal mortality could be avoided through the provision of better health care and by guaranteeing access for all women to comprehensive sexual and reproductive health information and services.
We therefore support the resolution adopted and are pleased that our proposal to protect access to effective contraception and to legal and safe abortion has also been adopted in plenary.
in writing. - (SV) It is terrible that such a large proportion of the world's population lives in extreme poverty, that women in these countries and areas die during pregnancy or childbirth, and that so many people lack information on and access to safe contraception. This is a question which is about the value of human life and inviolate universal human rights, not least for women living in poverty.
This resolution contains positive - and necessary - proposals but also raises issues which are not within the EU's remit. We have chosen to support proposals which call for better conditions for women, especially regarding sexual and reproductive health. However, the resolution also addresses other subjects, some of which refer to foreign policy. We have therefore abstained in the final vote.
in writing. - The resolution of the EP on maternal mortality carries a great significance in the light of the Millennium Development Goals and conveys our message that we are aware of the current situation and that we call for action to help millions of women in developing countries. I strongly support the suggestion to ask the Commission and the Council to develop programmes and policies that would help to prevent maternal mortality, with a particular emphasis on access to information on sexual and reproductive health, literacy and nutrition.
Within the context of this resolution, I believe that the use of contraceptives is very important in preventing diseases, unwanted pregnancies and reducing maternal mortality, but at the same time I am convinced that we do not have a right to condemn or criticise churches, which stand merely as a moral but not as a legislative authority, promoting their faith but not prohibiting making a personal choice. Furthermore, there are churches which do not address the issues of contraception to their congregation.
in writing. - (RO) I voted in favour of this resolution because there is a high maternal mortality rate not even in the countries under development, but also in the new EU Member States.
It is worrying that, every year, 536,000 families are left without the mother's support, which creates imbalances at the level of the society's basic cell. We know the causes and the methods to fight this phenomenon; the way of organizing and planning the activity depends on us.
I really consider that emphasis should be laid mainly on women's access to information regarding healthy reproduction. We cannot be successful in our actions unless women themselves become aware of the dangers they incur before or during pregnancy. We should also allocate maximum possible resources for providing quality services available to everybody.
in writing. - Mr President, having supported the amendments concerning the condemnation of the US Global Gag rule and of the ban on the use of contraceptives advocated by some churches, I voted in favour of the resolution. But I was shocked to learn that some of my colleagues, who can usually be taken seriously, have prioritized the statements of the Pope over the health and well-being of the people in developing countries.
in writing. - (RO) The increase in the infant mortality rate and the decrease in the birth rate, on the one hand, and the ageing of population, on the other hand, require firm and urgent actions from Member States and the European institutions.
I voted for the Resolution on maternal mortality before the UN High-Level Meeting of 25 September, designed for the review of the Millennium Development Goals, due to the fact that its text requests the Council and the Commission to expand the provisions on maternal health services and lay emphasis on programmes of prenatal care, maternal nutrition, adequate delivery assistance that avoids excessive recourse to caesarean sections, post-natal assistance and family planning. By this resolution, we request the Council and the Commission to guarantee that reproductive health services are affordable, available and of high quality.
It is important to allocate the maximum available resources for programmes and policies on prevention of maternal mortality.
I also consider it important to finance family planning activities from public funds.
in writing. - (PL) The resolution contains provisions that indirectly encourage abortion and others that openly call for abortion to be legalised. The inclusion of statements on this subject amounts to a violation of the principle of subsidiarity. It also means that financial resources from contributions to the Community by Member States where abortion is not permitted may be used to promote abortion in third countries.
It is hypocritical to justify engaging in pro-abortion propaganda in terms of promoting maternal health, and to allocate financial resources to abortion, instead of devoting them to improving maternal health. That is why I voted against this resolution.
in writing. - (SK) I voted against this resolution.
The protection of maternal health is an unconditional prerequisite for the survival of humanity.
Mothers in developing countries are at present faced with a pandemic with no access to basic health care, aspirin or a cup of drinking water. The UN General Secretary clearly emphasised that less than 10% of the budget is used to resolve problems affecting 90% of the world's population. Pneumonia, infectious diarrhoea, tuberculosis and malaria - diseases which cause enormous health problems in developing countries but can be treated - benefit from less than 1% of the budget.
The UN has adopted a strategy supporting childbirth under qualified medical supervision. This is intended to limit the risks of motherhood, reduce infant mortality and provide access to services.
Our resolution, however, proposes, among other things, 'provision of comprehensive and safe abortion' and regrets the lack of provision of services in the field of reproductive health. It calls for the Council and the Commission to 'guarantee that reproductive health care services are available, accessible and of good quality and promote the access of all women to comprehensive sexual and reproductive health information and services.' It calls for the Council and the Commission to intervene in this field, but abortion falls within the exclusive competence of Member States and not the EU.
We cannot offer mothers in developing countries an unclear, simplified or, even worse, ideologically biased vision of health protection.
in writing. - (FR) The General Agreement on Trade in Services (GATS) that provides for the liberalisation of services at international level, and which the rapporteur so passionately wants to see concluded, is in reality no more than a Bolkestein Directive on a global scale. Yesterday's 'Polish plumber' will tomorrow be Chinese or Pakistani.
The only exception applies to services 'supplied in the exercise of governmental authority', which are 'supplied neither on a commercial basis nor in competition with one or more service suppliers'. In other words, the only ones not affected will be the police, the courts, the diplomatic service and the army. On the other hand, the GATS will be another step towards the dismantling of public services, a process begun by the Commission some 15 years ago in the name of competition and the single market.
Today the European Union believes it enjoys a competitive advantage and asserts that its service providers have inadequate access to third-country markets. However, the services sector will end up just like our industry, with relocations and downsizing and, as a bonus, the import of social dumping. Putting the social, environmental and quality standards into perspective, which according to the rapporteur should not become a barrier to trade, contains the seeds of a gradual disintegration of the European social and economic model.
in writing. - (PT) Despite having removed some of its more negative aspects and toned down some of its wording, which, while not calling into question the process of liberalisation, tries to 'humanise' it, this resolution is basically still a textbook defending the liberalisation of services, including public services (supposedly limited, in their presentation, by the need for a 'differentiated' approach to liberalisation).
However, despite the concerns of a majority in Parliament, the current international situation is not the same as it was at the time when the Doha Round began in 2001, meaning that the US and the EU are struggling to get the WTO to impose their agenda of economic domination on the world.
However, despite successive failures, the EU and the 'social democrats' Mandelson and Lamy are again trying to prevent the negotiations from 'coming off the rails', in order to safeguard and not lose the ground already gained in the negotiations.
As we have stated before, the aim of the major economic and financial groups is control of international trade, in a framework of capitalist competition, control of the national economies (agriculture, industry, services, labour, natural resources) and control of the states themselves.
Liberalisation means attacking the victories of workers and the sovereignty of peoples as well as environmental destruction.
That is why we voted against the resolution!
in writing. - (PL) Services account for more than three-quarters of the European economy. The services sector is of vital importance to the competitiveness and innovation of the European economy, which is largely based on knowledge. Efficient operation of the European Union's internal market in services is very important for the competitiveness of EU enterprises on the global market. Timely and appropriate transposition and implementation will be vital to sound operation of the market, especially in the case of the Services Directive.
Trade in services largely involves the transfer of specialised knowledge between countries. Consequently, free trade in services plays an important part in all development strategies, because it facilitates swift and effective transfer of know-how on a large scale. In addition, increasing access to the market in services represents an opportunity not only for developed countries but also for developing ones, which are often deprived of access to know-how.
Access to the market for services is a difficult issue in the context of the ongoing negotiations at the WTO. It should be borne in mind, however, that negotiations on trade in services must serve the interests of the EU as well as promoting the development of the poorest countries. If substantial foreign investment is allowed, it could be precisely the liberalisation of trade in services that might facilitate increased and more sustainable production and the modernisation of infrastructure in all economies.
in writing. - Mr Kamall's report on trade in services looks at ways EU companies can gain access to third-country service markets. Indeed, services are playing an increasingly important role in international trade. It is precisely for this reason that it is important to distinguish between commercial and essential public services. I have made this clear in the way I have voted.
Under GATS, through bilateral and multilateral agreements and open or veiled coercion and threats, the EU is encouraging capital to penetrate the developing service markets of the less developed countries in order to increase profits and its own influence. The Commission's report applauds and supports this policy.
Public commodities such as water, health and welfare, education, etc., are being targeted by the monopolies, which are aiming to liberalise and open up the national markets and privatise entities. Capitalist restructuring will be even more disastrous for workers in the poorer countries.
The rivalry of the imperialist centres combined with the opposition of the poorer countries has resulted in the failure of the latest WTO negotiations. The centres of power are vying with one another to conclude bilateral and multilateral agreements in a bid to strengthen their position.
Attention is focused on the direct and indirect abolition of public services, particularly in sectors profitable for capital, and on the abolition of all safety barriers. These are an attempt to equate services with commodities and carry out joint negotiations on agricultural produce. All these are simply examples of European capitalist imperialist aggression, which is quick to wage war in order to impose its choices.
in writing. - (FR) I voted for the report on trade in services in order to urge the Commission, in its trade negotiations, to pursue both the progressive and reciprocal opening of access to the services market and a policy for increased transparency. The European Union, which is the world's largest exporter and largest provider of services, has to promote greater access to the services market for both the developed nations and the developing countries alike.
Nevertheless, this liberalisation has to be progressive and reciprocal in such a way that it takes account of the different interests of the countries concerned. It was with this in mind that I voted for Amendment 2, which highlights the need for a distinction to be drawn between commercial and non-commercial services and for a differentiated approach to be taken when opening markets for general interest services. I also voted in favour of Amendment 5 that in the context of the EPA calls for universal, accessible and sustainable public services to be guaranteed for everyone.
Finally, I voted for Amendment 7, which recognises that certain products, such as water, should be considered as a universal public asset, and I would point out that a measure of caution is required when proposing to open up markets for services of this kind.
in writing. - (SV) Trade in services has today become a necessity for all economies. It is impossible for any country to achieve economic success with an expensive and ineffective service infrastructure. Producers and exporters of textiles, tomatoes and other goods will not be competitive without access to an efficient banking system, efficient insurance companies, accountancy firms, telecommunications and transport systems.
However, the opportunity to offer public services run by private companies is also crucial. Competition in the health sector, education and public communications results in better service. I therefore chose to support not making any categorical difference between services for private or public use because I believe that competition also in the public sphere contributes to greater efficiency and better service. To me this is obvious, whether it concerns our internal market or trade in services in other countries, outside the EU's borders.
in writing. - (PL) The report on trade in services aims to emphasise the role of trade in services as a sector instrumental in the creation of new permanent jobs and in improving the citizens' quality of life. These services currently represent as much as 75% of the European Union's GDP.
The rapporteur calls for the market in trade in services to be opened up and liberalised. It is certainly necessary to open up the market and improve competitiveness. In my view, however, opening up trade in services should not be understood to mean privatisation. It must be established clearly that commercial services are different in nature from public ones. Consequently, it must also be ensured that the approach adopted to opening up trade in public services is quite different from that adopted to opening up trade in commercial services.
in writing. - (RO) I voted for the Report on Trade in services, which emphasizes the importance of trade in services for the creation of jobs.
Amendment 2, submitted by the Socialist Group, emphasizes the need for a differentiated approach in the context of opening the market in services of general interest and, in particular, the need to make a distinction between commercial and non-commercial services.
I consider amendment 5 extremely important, which calls for universal, accessible, sustainable and affordable public services, with high-quality standards to be ensured for all and amendment 10, which calls on the Commission to take stronger action against counterfeiting, particularly via the Internet and requests the Commission to submit to the Parliament and Council a proposal with a view to providing the Community and its Member States with qualitative and statistical data at European level on counterfeiting, particularly via the Internet.
in writing. - (PL) The so-called services revolution that has been under way since the middle of the 20th century has led to services becoming the most important sector of the economy for most countries. Technological progress, notably in the areas of telecommunications and information technology, has fundamentally changed the perception of services and their potential role in international trade. Dramatic expansion of the aforementioned system, together with technological advances, has resulted in the expansion of international trade in services.
Poland's involvement in international trade in services has never been very great. The same is true of the other countries of Central and Eastern Europe. This was largely due to the underdevelopment of the sector in centrally planned economies. Fundamental changes in the development of the services sector only began during the period of transition that followed the Communist era, and continued throughout the process of accession to the European Communities. Radical changes in the services sector are already evident. Furthermore, Poland's integration into the Communities and the related process of adjusting Poland's economy to EC requirements should accelerate the rate of development of the services sector and provide increased opportunities for Poland to participate in the international trade in services.
I therefore believe that the EU should make every effort to improve the quality of trade in services, as this sector promotes well-being and job creation in all of the world's economies. In addition, it helps to accelerate development.
in writing. - (PT) While we welcome the concerns expressed in the report about the need for investment in port regions, technological modernisation and environmental protection, we consider that this report hides the fact that one of the objectives of the European Commission for a future port policy is to pursue the liberalisation of this strategic public service in various Member States.
We therefore regret the rejection of our proposals which:
Underlined the rejection of any new attempt to liberalise port services at EU level by applying internal market competition rules;
And called for initiatives to be taken to combat insecurity and accident risks in the sector and to guarantee and ensure respect for the rights of port workers, particularly in the areas of employment, fair pay, dignified working conditions, social welfare, collective agreements, trade union rights and vocational training.
The diversities and complementarities of European ports must be safeguarded and their management must be based on advanced standards of quality and safety, a strategic element in economic development. Opening up the management of European ports to transnationals, as appears to be happening, will devalue labour relations and collective bargaining and increase the risks of insecurity in the port system, which will subsequently call into question maritime safety.
That is why we abstained.
in writing. - During the votes I have expressed my position by voting against the amendments of the GUE group. The port sector is of crucial importance to the European Union from economic, commercial, social, environmental and strategic points of view. However, bearing in mind the importance of the sector, I cannot support the approach that ports should constitute public property.
On the contrary, I support the right of the Member States to take their best interests into account in deciding whether or not to open the port sector to liberalisation. Decisions on whether to privatise and/or to apply private and public partnership in ports are the competence of the Member States and shall not be directed by European institutions as long as it is in compliance with European legislation. In fact, some European ports are already managed by authorities or companies from third countries. In my view, the port sector, as any other sector, should be allowed to operate on an equally competitive basis.
The Communist Party of Greece is voting against the report because it endorses and follows the rationale of the Commission Communication on Ports, which promotes the EU's fixed objective of privatising the ports. The privatisation of ports has been blocked until now by the port workers' struggle, but has not been abandoned by the EU, because it is a key objective of EU capital.
That is why the Commission is now seeking to promote it by means of fragmentation, i.e. handing over profitable port services to capital. At the same time, the EU has its sights trained on state subsidies for ports; it is preparing for their abolition or drastic curtailment, thus paving the way for their privatisation. Ports represent sectors of strategic importance for the economy of the Member States and are directly linked to their defence capability and sovereignty. For this reason, the plans to liberalise port services and privatise ports affect not only those who work in them, but the whole of the working class and the masses.
It is not enough for the working class and workers in general to be vigilant and to organise their struggle against privatisation plans alone; they must fight for ports that will be owned by the people within the framework of a self-reliant people's economy under popular authority.
in writing. - (PT) Despite agreeing with the concerns and proposals contained in the report, we consider that this does not reflect essential elements of national policy in this strategic sector - with social, economic and environmental implications - particularly that of establishing this system within a strong public sector and the need to combat the systematic violation of, and non-compliance with, the rights of workers which can be seen in segments of this sector.
As a result, we consider that, in not tackling this central aspect of working conditions for professionals in this sector, the report fails in its objective. The practice of temporary contracting, which encourages a lack of respect for working hours, rest periods and collective labour agreements, in addition to constituting a violation of workers' rights, calls into question their very safety (and that of third parties). This is why we need to halt the destruction of jobs and the increased insecurity of labour relations by promoting integration within the workforces of companies and dignifying careers and wages.
We also disagree with the emphasis on applying the principles of 'user pays' and 'polluter pays' as it is the end consumer who is mainly affected by these measures, which only benefit those who have the financial capacity to 'use' or 'pollute', without necessarily contributing to a significant improvement in freight transport.
in writing. - (DE) I am voting in favour of Michael Cramer's report for a sustainable and efficient logistics and freight transport system in Europe.
This system plays a vital role in strengthening and expanding Europe's position as an internationally competitive economy, but without this occurring at the expense of the environment and citizens. 'Green corridors' are a fundamental concept for optimising Europe's transport and do so as sustainably as possible. Reducing all types of pollution while increasing the use of renewable energy sources is the right approach to take.
In this context, investment in new technologies such as computerised 'stop-go' in freight transport and support for modes of transport other than road transport play an important role and point the way ahead.
Harmonisation of management and administrative procedures on an EU-wide basis will also make the European transport system better and more efficient. Europe needs a competitive and innovative economy in order to be successful. The present report makes an important contribution to achieving that goal.
in writing. - (PL) I agree with the views expressed by Mr Cramer, namely that efforts should be made to improve the efficiency, integration and sustainability of freight transport in Europe.
I also support all the measures advocated with a view to attaining the desired objectives. The former include focusing on the transport corridors, supporting innovative technologies, innovative infrastructure and more efficient management of freight transport. There has also been mention of the need to simplify administrative procedures and the freight transport chain, and to make transport that does not rely on the road network more attractive. I support all these approaches. In my view, the priorities identified by the rapporteur should make a significant contribution to improving freight transport in Europe.
in writing. - My colleagues and I welcome the renewed interest in research on the potential health risks posed by prolonged exposure to electromagnetic fields. Prudence as regards those effects on health is essential. This is an issue I personally have been concerned with and which I sought to address in January this year. In my letter to former Commissioner Kyprianou, I brought to his attention the fact that no review has been done on this issue since July 12th 1999, despite an expected review 5 years from that date.
I voted in favour of the Ries report which acknowledges that owing to the influx of new technology since the 1999 report, it is out of date. However, I voted against the amendment calling for the imposition of harmonized stricter limits on the emission of specific electromagnetic waves. This is a health issue and consequently an Irish one. The Irish Government has published a recent report concluding that, so far, no adverse short- or long-term health effects have been found. It has already adopted ICNIRP guidelines limiting public and occupational exposure to electromagnetic fields, endorsed by the World Health Organization. Ireland needs to govern for Ireland, and is guided by the WHO.
in writing. - (PT) We voted in favour of this report, despite certain contradictions. However, there are many positive aspects which are important, in particular its defence of the precautionary principle, confirming that this should constitute one of the cornerstones of Community policies in the areas of health and the environment.
The report also makes some criticisms of the Action Plan, particularly where it states that this 'is bound to fail at least in part, since it is designed solely to accompany existing Community policies, it is not based upon a preventive policy intended to reduce illnesses linked to environmental factors, and it pursues no clear, quantified objective.'
The report also underlines that the European Commission must take account of the economic importance of SMEs, by providing technical support to allow and help them to comply with binding environmental health regulations and to encourage them to make other changes which are positive from the point of view of environmental health and affect the operation of enterprises.
in writing. - I voted in support of Frédérique Ries's report on the mid-term review of the European Environment and Health Action Plan 2004-2010. The call for the action plan to focus on indoor and outdoor air quality and chemicals has my backing. For all producers or importers to be obliged to demonstrate the safety of their product before it can be put on the market is also a positive step to ensure that both consumers and the environment are adequately protected.
The thoughtless use of natural resources for profit, capitalist restructuring, the liberalisation of markets and the privatisation of energy, transport and telecommunications are leading to the destruction of the environment. In combination with the worsening of working terms and conditions and the privatisation of health, welfare and insurance, we are seeing an increase in health problems generally, particularly those linked to environmental risks. The commercialisation of health services and the EU's environmental policy that, with the pollution trading system and the polluter pays principle, is turning the environment into a commodity, cannot prevent risks and illnesses, nor can it even manage them for the benefit of the workers, because their basic aim is to increase the profits of capital.
The report is correct in its findings on the application of the principles of prevention and protection; the lack of substantial, strict measures; the need for comprehensive studies based on the most vulnerable groups; mental health, and the effects of magnetic fields etc. However, it ends with proposals governed by the pro-monopolistic policy of the EU, such as more tax breaks and financial incentives for companies. This is a rationale that shifts responsibility for protection onto the individual.
in writing. - (RO) The enthusiasm of February 2005, when the "European Environment and Health Action Plan 2004-2010” was approved, has been exhausted without many of the proposed actions to be achieved. It is highly necessary to meet these deadlines and achieve these actions, especially this decade, when the greatest challenge for human health, in the field of environment protection, is adjustment to climate change.
The less wealthy segments of society, as well as the more biologically fragile (children, pregnant women and old people) will be more vulnerable to these effects.
Special attention should be given to the social aspects of adjustment, including to the risks related to employment and the effects on living and inhabiting conditions.
The prevention of negative effects on people's health, caused by extreme weather events, plays an essential role and, for this purpose, the Commission is requested to draft good practice guides containing actions to be adopted by the regional and local authorities in cooperation with other institutions, as well as population education and awareness programmes for increasing awareness as regards adjustment to climate change effects.